NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 FAHRI XHOLI,                                       No.    14-72959

               Petitioner,                          Agency No. A076-707-282

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Fahri Xholi, a native and citizen of Albania, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and review de novo due process claims violations, Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Xholi’s motion to reopen

as untimely, where it was filed twelve years after the final order of removal, see 8

C.F.R. §1003.2(c)(2), and he failed to establish materially changed country

conditions in Albania to overcome the regulatory time limitation for filing a

motion to reopen, see 8 C.F.R. §1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90

(evidence must be “qualitatively different” to warrant reopening). We reject

Xholi’s contentions that the agency violated his due process rights by ignoring

evidence or failing to analyze his claim properly. See Najmabadi, 597 F.3d at

991; Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      We lack jurisdiction to review the agency’s refusal to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

                                          2                                     14-72959